Per Curiam.
The first assignment of error is that the verdict was not justified by the evidence; the second — directed towards a ruling of the trial court, which was clearly correct — we shall not discuss, because no exception was taken to it; and the third, or last, assignment is superfluous. ■
The real controversy was as to the making of a verbal agreement by and between.the parties, which, if made, extended or continued a written contract, then being acted upon and about to expire, for a longer period of time. There was testimony which would have sustained a verdict for either party, and the conclusion of the jury in plaintiff’s favor should have ended the litigation.
Judgment affirmed.